DETAILED ACTION
The communication received on 12/31/2020 is acknowledged by the Examiner.  Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2022 is in compliance and has been considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Chrystal Tomblyn on June 24, 2022.   

The claims have been amended as follow:
The subject matter of claim 2 is incorporated into base claim 1 as underlined hereinafter.  Claim 2 is now canceled.  Upon cancelation of claim 2, claims 3-6 are now directly dependent on the base claim 1 as noted hereinafter. 
  
Claim 1. 	A method of making a paper product comprising:
obtaining corn husks;
extracting cellulose fiber pulp from the corn husks, wherein extracting cellulose fiber pulp comprises:
contacting the corn husks with a sodium carbonate solution in a vessel to form a corn husk mixture;
heating the corn husk mixture;
separating the corn husks from the corn husk mixture;
washing the separated corn husks with a first solvent;
combining the washed corn husks with a second solvent; 
cutting the washed corn husks to create a liquid suspension of cellulose fiber pulp; and
separating the cellulose fiber pulp from the liquid of the suspension;
forming a paper sheet from the extracted cellulose fiber pulp;
adding a chitosan acetic acid solution having a concentration of at least 5 wt. % chitosan to the paper sheet;
forming the paper product from the paper sheet; and 
coating the paper product with a paraffin wax.
Claim 2. (Canceled)
Claim 3.	The method of claim [2]1, wherein the corn husk mixture is heated to a temperature of at least 95 °C.
Claim 4.	The method of claim [2]1, wherein the first solvent or the second solvent comprises water.
Claim 5.	The method of claim [2]1, wherein a weight ratio of the second solvent to washed corn husks is from 40:60 to 60:40.
Claim 6.	The method of claim [2]1, further comprising adding a dye or a color additive to the liquid suspension.

	
Allowable Subject Matter
Claims 1, 3-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A method of making a paper product comprising:
obtaining corn husks;
extracting cellulose fiber pulp from the corn husks, wherein extracting cellulose fiber pulp comprises:
contacting the corn husks with a sodium carbonate solution in a vessel to form a corn husk mixture;
heating the corn husk mixture;
separating the corn husks from the corn husk mixture;
washing the separated corn husks with a first solvent;
combining the washed corn husks with a second solvent; 
cutting the washed corn husks to create a liquid suspension of cellulose fiber pulp; and
separating the cellulose fiber pulp from the liquid of the suspension;
forming a paper sheet from the extracted cellulose fiber pulp;
adding a chitosan acetic acid solution having a concentration of at least 5 wt. % chitosan to the paper sheet;
forming the paper product from the paper sheet; and 
coating the paper product with a paraffin wax.
Claims 3-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art to base claim 1 was Terry Lehmann (US 20180235390 A1) in view of Joe A. Bowden et al. (US 20030216492 A1) and further in view of Victor G.M. Perez et al. (MX 2011005508 A).     

Regarding base claim 1, Lehmann in Fig. 1, abstract, and para [0002], [0008], [0017-0018] discloses single-use straws formed from paperboard sheets comprised of rapidly renewable resources and are recyclable, biodegradable and compostable. The paperboard sheets are comprised of bamboo, bagasse, reed or any combination or singularity thereof.  Although Lehmann asserts a straw manufactured from recyclable, biodegradable, compostable, rapidly renewable resources, nonetheless, the prior art fails to even teach, disclose or suggest how the straw is manufactured.  Therefore, the base claim 1 clearly defines patentable subject matter over the prior art Lehmann.

With respect to second cited reference, Bowden in abstract discloses method and materials for forming biodegradable containers that can hold food products in dry, damp or wet conditions and provides the biodegradable containers prepared according to the disclosed process.  The term container on para [0133] is defined as “Specific examples of such containers include, among others, boxes, cups, "clam shells," jars, bottles, plates, bowls, trays, cartons, cases, crates, cereal boxes, frozen food boxes, milk cartons, bags, sacks, carriers for beverage containers, dishes, egg cartons, lids, straws, envelopes, or other types of holders. In addition to integrally formed containers, containment products used in conjunction with containers are also intended to be included within the definition "container". Such articles include, for example, lids, liners, straws, partitions, wrappers, cushioning materials, utensils, and any other product used in packaging, storing, shipping, portioning, serving, or dispensing an object within a container. (Emphasis added).  Moreover, Bowden, for example, beginning on para [0189] and specifically on para [0191] teaches the articles that could be manufactured from the materials disclosed therein.  However, Bowden fails to discloses any of the process steps recited in the base claim 1 and thus, the claimed invention in view of base claim 1 defines patentable subject matter over the prior art Bowden.
With respect to third cited reference, Perez on para [0002] discloses a biodegradable composite material made from two waste materials: cellulose obtained from recycled bond paper and short fibers from corn bracts (leaves that cover the corn cob) that have the function of reinforcing element.  Specifically, Perez on para [0012], lines 166- 177 discloses in Fig. 1 the steps of manufacturing process of this material, without infiltration of pine resin.  Moreover, Perez on para [0012], lines 189- 200 discloses in Fig. 2 the steps of manufacturing process of this material, with infiltration of pine resin.  However, Pliego fails to discloses any of the process steps recited in the base claim 1 and thus, the claimed invention in view of base claim 1 defines patentable subject matter over the prior art Perez.

As noted hereinbefore, claims 3-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tommy Jubei Knight (US 20140084077 A1) is directed to a drinking straw having a tubular wall defining a passage bordered by an interior surface of the tubular wall. The straw has two ends that are both open. At least a portion of a surface of the tubular wall has a coating of only water-soluble vitamins B-12 and C and any residue from water employed in the disposition of water-soluble vitamins B-12 and C onto the surface of the tubular wall of the drinking straw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748